Citation Nr: 1134842	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit Michigan.

In June 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  The evidence of record does not show clear and unmistakable evidence that the Veteran had a low back disorder prior to his enlistment into service.

2.  The preponderance of the evidence does not show that the Veteran's current low back disorder was caused in or aggravated by his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.159 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2006 and October 2006, the Veteran was notified of the information and evidence necessary to substantiate his claim for service connection.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the May 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding of the United States Court of Appeals for Veterans Claims (Court).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided with an appropriate VA medical examination and his claims file was reviewed by a VA examiner for the purpose of rendering an opinion as to the etiology of the claimed disorder.  There is no indication of any additional, relevant records that the RO failed to obtain.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis disease, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of establishing service connection, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by active service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Rather, the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Low Back Disorder

The Veteran essentially claims that he currently has a low back disorder that was incurred during his period of active service.  He asserts that he injured his back while on active duty due to a fall and also due to a motor vehicle accident.  According to the Veteran, his low back symptomatology has continued following his separation from active service.

The Veteran's service treatment records have been associated with the claims file.  The December 1967 pre-induction report medical examination is negative for reports of clinical findings specific to the Veteran's low back.  Service treatment records dated in October 1968 show that the Veteran was treated for low back pain.  At that time, the Veteran reported having intermittent low back pain ever since falling off a roof the preceding winter.  He added that his back pain had gotten worse since lifting a tire rod six days earlier.  He further explained in October 1968 that he had intermittent back pain since falling on his buttocks approximately one year prior; the associated physical examination showed no limitations in his range of motion and a normal neurological examination.  An October 1968 X-ray study of the low back was negative for evidence of acute trauma.  Subsequent service treatment records dated in June 1969 show that the Veteran was involved in a motor vehicle; he underwent testing following the accident, but the tests were inconclusive.  On his March 1970 separation report of medical history, he  reported having recurrent back pain.  The associated March 1970 separation report of medical examination shows that the clinical examination of the spine was normal.

The Veteran's post-service VA treatment records show intermittent treatment for his low back symptomatology.  A November 2005 VA treatment record shows a diagnosis of degenerative disc disease of the lumbar spine.  Overall, these records are negative for a medical opinion as to the etiology of his low back disorder.

The claims file shows that the Veteran underwent a VA spine examination in November 2006.  The associated examination report shows that the claims file was reviewed by the VA examiner in conjunction with the examination.  During the examination, the Veteran reported that he injured his back in-service during an incident in which he lifted a tire and also during an in-service motor vehicle accident.  He stated that his symptoms had become progressively worse.  The Veteran underwent a clinical examination, after which he was diagnosed with osteoarthritis of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's current low back disorder was caused by an in-service back injury due to lifting a tire.  The examiner explained that the Veteran had no problems for 35 years until he presented with pain in his back in November 2004.  He further noted that the Veteran weighed 288 pounds and that his back pain could have been due to age related arthritis, as well as obesity and body habitus.

During the June 2009 hearing, the Veteran reiterated his contention that his current low back disorder is related to his active service.  He testified that while he incurred a fall off of a roof prior to service, he never had any residuals from this incident.  Instead, he reported that his current low back disorder had its onset during service when he tried to lift a tire rod.  He further testified that his in-service back disorder was later aggravated during the in-service motor vehicle accident.  He described a continuity of low back symptomatology following these in-service incidents.

In August 2010, the Veteran's claims file was reviewed by a VA examiner for the purpose of rendering an opinion with regards to the Veteran's claim.  The examiner noted his review of the claims file, to include the documented in-service reports of a back injury prior to service and in-service low back symptomatology.  The examiner was asked to opine whether the Veteran had a low back disorder that pre-existed service, and if so, whether any pre-existing low back disorder increased in severity while the Veteran was on active duty.  In response, the examiner determined that there was evidence of a pre-existing back condition prior to the Veteran's service and noted the Veteran's in-service reports in October 1968 of having back pain after falling off a roof prior to service.  It was noted that the Veteran reported that his current back disorder was initially caused by lifting a tire rod during service, and that it was further aggravated following an in-service motor vehicle accident.   The examiner essentially concluded that there was no evidence that the in-service motor vehicle accident aggravated his low back disorder.  In reaching this conclusion, the examiner highlighted that following the in-service accident, there was no further documentation of low back pain until his separation in 1970, at which time the separation physical examination revealed a "normal" spine.  It was also noted that while the service treatment records documented the motor vehicle accident in June 1969, there was no mention of a back injury.

In addition, the August 2010 VA examiner essentially opined that it was less likely as not that the Veteran's lumbar spine degenerative disc disease was caused by or a result of a back strain or back pain.  It was again noted that the Veteran had an October 1968 report of a back injury prior to service and that his 1970 separation examination indicated a normal spine.  The examiner essentially stated that the Veteran's contention of ongoing  back symptomatology may in fact be justified, but without evidence the examiner was unable to address any linear correlation between his in-service back pain and the back pain documented following his separation from the service.  Citing medical propositions to support the conclusions, the examiner went on to explain that degenerative disc disease was one of the most common causes of low back pain and that it is a natural part of aging; over time all people will exhibit changes in the discs consistent with a greater or lesser degree of degeneration.  The examiner stated that degenerative disc disease was fairly common, and that after a person reaches 60 some level of disc degeneration was deemed to be a normal finding.  The examiner went on to discuss the affect of obesity on the spine, and ultimately opined that the Veteran's natural aging process and his morbid obesity were most likely contributing factors to his current back condition and not the documented injury/myositis he sustained in the service.

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  The Board recognizes that the medical evidence shows that the Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current low back disorder is related to his active service.  Therefore, the Board concludes that service connection is not warranted.

Initially, the Board finds that the Veteran was without any low back disorder, or similar defect, at the time of his December 1967 pre-induction examination, as no clinical findings/abnormalities were noted with respect to his spine/musculoskeletal system.  The Veteran reported having intermittent back pain in October 1968 while on active duty, which he attributed to a fall he incurred prior to service.  While he undoubtedly experienced a fall prior to his enlistment, the October 1968 service medical professionals simply transcribed the Veteran's account and provided no medical enhancement or confirmation of any pre-service low back disorder.  Similarly, the August 2010 VA examiner determined that the Veteran had a pre-existing back condition solely based on his October 1968 in-service reports of a pre-service back injury.  The Court has made clear that the Veteran's statements and the mere notation of this account, at the time of enlistment by a military examiner, are not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  The Court further held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. 2000).  In considering the foregoing factors, the Board finds that no low back disorder was noted at the Veteran's enlistment, and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111, and the Board's analysis will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Howell v. Nicholson, 19 Vet. App. 535 (2006); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran essentially maintains that his current low back disorder is related to an  in-service back injury and motor vehicle accident.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467- 69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's service treatment records document his intermittent reports of back and his report of being involved in a motor vehicle accident.  As such, the Veteran's account of the in-service low back pain is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's account of having in-service low back pain, at least of an acute and transitory nature, is credible.  As noted above, service treatment records dated in October 1968 document his reports of back pain.  While the June 1969 service treatment records are negative for reports of back symptomatology, these records do confirm that the Veteran was involved in a motor vehicle accident.  He also reported having recurrent back pain on the March 1970 separation report of medical history.  While the service treatment records document his reports of back pain, the fact remains that there is no evidence that the Veteran incurred a chronic low back disorder during his period of active service.

The Board finds that the March 1970 separation report of medical examination, which was completed during the month prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The March 1970 separation report of medical examination is entirely negative for any symptoms associated with a spine disorder and reflects that the clinical examination of the Veteran's spine and musculoskeletal system was normal.  The Board finds that the March 1970 separation report weighs heavily against the claim.  The service medical records support a conclusion that the Veteran's in-service reports of back pain were acute and transitory, as the March 1970 separation report of medical examination shows no clinical findings of a low back disorder at the time of discharge.

Moreover, the medical evidence does not show a diagnosed low back disorder until November 2005, at which time the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  This diagnosis was rendered some thirty-four years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

Here, the Board finds highly probative the November 2006 and August 2010 VA examiners' opinions.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the November 2006 examiner essentially opined that it was less likely as not that the Veteran's current low back disorder was caused by an in-service back injury due to lifting a tire.  Similarly, the August 2010 VA examiner thoroughly reviewed the claims file and essentially opined that his current disorder was not aggravated by the in-service motor vehicle accident; she also did not find a linear correlation between the Veteran's current low back disorder and his in-service back pain.  Indeed, these examiners essentially related the Veteran current low back diagnosis to his age, weight, and body habitus.  These opinions are considered highly probative as they are definitive, based upon complete reviews of the Veteran's entire claims file and a clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against his claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492- 93 (1995).  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current low back disorder to his active service.  Thus, there is no basis to grant service connection for a low back disorder in this instance.

In reaching the above determinations, the Board again notes that consideration has been given to the Veteran's statements that he has a low back disorder that is related to his period of active service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, coronary artery disease and congestive heart failure are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of these disorders, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of his low back disorder are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a low back disorder that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim for service connection must be denied.  

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed low back disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


